UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):July 25, 2013 DYAX CORP. (Exact Name of Registrant as Specified in Charter) Delaware 000-24537 04-3053198 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 55 Network Drive Burlington, MA01803 (Address of Principal Executive Offices)(Zip Code) (617) 225-2500 (Registrant's telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 40.13e-4(c)) Item 7.01. Regulation FD Disclosure. On July 25, 2013, Dyax Corp. ("Dyax") received clearance from the U.S. Food and Drug Administration ("FDA") for an Investigational New Drug application ("IND") to allow clinical testing of DX-2930, Dyax's fully human monoclonal antibody inhibitor of plasma kallikrein.Dyax can now proceed with a Phase 1 trial to evaluate the safety, tolerability and pharmacokinetics of DX-2930 in healthy volunteers and expects to do so in the very near future. The information in this Current Report on Form 8-K shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the "Act"), or otherwise subject to the liabilities of that section, and shall not be deemed to be incorporated by reference into any filing under the Act, except to the extent that Dyax specifically incorporates it by reference. Certain information included in this current report is forward-looking in nature within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.This report uses terminology such as “believes,” “plans,” “expects,” “intends” and similar expressions to identify forward-looking statements.Examples of forward-looking statements in this report include statements about our intention to commence a Phase I trial of DX-2930.The forward-looking statements in this report are based on our current good faith beliefs; however, actual results may differ due to inaccurate assumptions regarding our ability to initiate, or hire a third party to initiate, such trial in a timely manner.Consequently, we cannot guarantee that any of the forward-looking statements will prove to be accurate.The forward-looking statements in this report speak only as of the date of this report. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DYAX CORP. Dated:July 29, 2013 By: /s/George Migausky George Migausky, Executive Vice President and Chief Financial Officer
